Appeal Dismissed and Memorandum Opinion filed March 31, 2020.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-14-00912-CV

                   KAREN KRISTINE SILVIO, Appellant

                                      V.

   BIRNAM WOOD-FAIRFAX HOMEOWNERS ASSOCIATION, INC.,
                        Appellee

              On Appeal from County Civil Court at Law No. 1
                           Harris County, Texas
                     Trial Court Cause No. 1046607

                        MEMORANDUM OPINION

      This is an appeal from an order signed October 13, 2014. On December 16,
2014, this court abated the appeal because appellant petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 14-36744. See Tex. R. App. P. 8.2.
      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed. The parties failed to
advise this court of the bankruptcy court action.

      On February 27, 2020, this court issued an order stating that unless any party
to the appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                       PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Poissant.




                                          2